PER CURIAM.
These cases came on for consideration on the transcript of the record and were argued by counsel.
 After consideration the Court is of the view that since Commissioner Craven’s vote was decisive in effecting the entry of the orders here complained of, he should not have voted without having heard oral argument, such argument having been requested and not clearly waived. See Bay State Beacon, Inc., 3 R.R. 1464 (1947); WBNX Broadcasting Co., 4 R.R. 205 (1947); 47 U.S.C.A. § 409(b) (1952). For this reason the Commission’s orders will be vacated, without prejudice to such proper steps as the Commission may desire to take to maintain uninterrupted television service to the public on Channel 13 in Indianapolis, through the intervenor or otherwise, pending final decision. The Commission should reset the case for oral argument. Any final order which may thereafter be entered may be brought before this Court for review in the usual manner in a new proceeding. Under the circumstances, and inasmuch as the question may not hereafter arise, the Court does not reach the question whether Commissioner Craven is disqualified to vote in this case, and expresses no opinion on the subject.
Accordingly, it is ordered by the Court that the orders of the Federal Communications Commission appealed from herein be, and they are hereby, vacated and that these cases be, and they are hereby, remanded to the Federal Communications Commission for further proceedings consistent with the views above expressed.
On Intervenor’s Petition for Rehearing En Banc
Decided September 25, 1958.
Before Edgerton, Chief Judge, and Prettyman, Wilbur K. Miller, Baze-lon, Fahy, Washington, Danaher, Bas-tían and Burger, Circuit Judges.